Citation Nr: 0210023	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chest disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral thumb 
disability.

4.  Entitlement to service connection for residuals of a 
dental injury.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck and back disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In January 2001, the Board noted that the veteran had 
submitted a valid Notice of Disagreement to the September 
2000 rating decision, but that no Statement of the Case had 
been promulgated.  The Board also noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) had become law since the 
rating decision.  Accordingly, the Board remanded the issues 
listed above for the RO to readjudicate the case under the 
VCAA, and to issue a Statement of the Case.  The Board finds 
that the RO has substantially complied with these remand 
directives.  Consequently, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

As an additional matter, the Board notes that the veteran had 
initially requested a personal hearing before a Member of the 
Board in conjunction with his appeal, and such a hearing was 
scheduled for July 2001.  However, the veteran failed to 
appear for this hearing.  Therefore, his request for a 
personal hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2001).




FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran was involved in a motor vehicle accident 
during active service, which has been found to have occurred 
in the line of duty; as a result of this accident, he 
sustained a fractured left patella; the veteran also alleges 
that he sustained injuries to his lip, teeth, chest, and 
right thumb at that time but subsequent examinations failed 
to show any residuals of these latter injuries.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has hypertension, or disabilities 
of the chest, thumbs, and teeth due to active service, to 
include his in-service motor vehicle accident.

4.  Service connection was denied for headaches, as well as 
neck and back pain, by an April 1997 rating decision.  The 
veteran was informed of this denial, but did not appeal.

5.  The evidence submitted to reopen the claims of service 
connection for headaches, and/or neck and back pain, either 
does not bear directly and substantially upon the specific 
matters under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of these 
claims.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a chest 
disability, hypertension, a bilateral thumb disability, or 
residuals of a dental injury.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The April 1997 rating decision which denied service 
connection for headaches, neck and back pain, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1996 
& 2001).

3.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for 
headaches, and/or a neck and back disability, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's neck, heart, chest, upper 
extremities, and spine were all clinically evaluated as 
normal on his December 1972 enlistment examination.  His 
blood pressure was noted as 138/88 (systolic/diastolic).  
While this examination did not indicate any problems with his 
teeth, a concurrent dental examination indicates that there 
were problems with respect to teeth Nos. 3, 14, 18, 19, and 
31.  At the time of the enlistment examination, the veteran 
indicated that he had not experienced frequent or severe 
headache; severe tooth or gum trouble; pain or pressure in 
chest; high or low blood pressure; bone, joint or other 
deformity; loss of finger or toe; or recurrent back pain.  
His service medical records reflect that he was involved in a 
motor vehicle accident in July 1974, for which he sustained a 
fracture of the left patella, and underwent a partial 
patellectomy.  No other specific disabilities were noted as 
having been incurred in this accident.  On his October 1975 
separation examination, the veteran's neck, heart, chest, 
upper extremities, and spine were all clinically evaluated as 
normal.  His blood pressure was noted as 140/90.  No teeth 
abnormalities were noted on this examination.  Thereafter, 
the veteran reported on a December 1975 Statement of Medical 
Condition that there had been no change in his medical 
condition since his separation examination.  However, the 
records reflect that the day after he signed this Statement, 
he complained of a toothache.

The veteran underwent a VA medical examination in April 1980, 
which included a special orthopedic evaluation.  His blood 
pressure was noted to be 130/80.  At this examination and the 
separate orthopedic evaluation, the circumstances of the 
veteran's in-service motor vehicle accident were noted, to 
include his left knee fracture.  Examination of the head and 
neck revealed, in part, that motion, curvature, and 
musculature of the cervical spine was within normal limits.  
Examination of the mouth showed no intra-oral pathology save 
for a slight edema of the posterior pharynx associated with 
parenteral nasal rhinitis.  The chest had equal expansion, 
bilateral, with the lungs clear to auscultation and 
percussion.  In addition, chest X-ray resulted in an 
impression of a normal appearing chest.  The heart had normal 
sinus rhythm without murmurs or enlargement.  Examination of 
the back revealed usual curvature, musculature, and motion.  
No chest, neck, back, thumb, or teeth disabilities were 
diagnosed on this examination.  There was also no diagnosis 
of headaches or hypertension.

On a July 1980 Report of Accidental Injury, the veteran 
stated that as a result of the 1974 in-service motor vehicle 
accident, he was knocked unconscious, and received injury to 
his lip, teeth, chest, thumb on the right hand, as well as a 
fractured left leg.  A copy of the police report for the in-
service accident was obtained, and an October 1980 VA 
Administrative Decision concluded that the injuries sustained 
in the accident occurred in the line of duty.

A private X-ray report of the entire spine conducted in 
December 1991 resulted in the following impressions: 1) 
spinal biomechanical alterations; and 2) mild degenerative 
changes at the lower visualized dorsal segments.

Also on file is a private medical statement dated in January 
1995 which noted that the veteran was in a motor vehicle 
accident in 1974 which caused whiplash.  It was further noted 
that he now suffered from chronic headaches and arthritis, 
and that he was treated monthly or bi-monthly with Decadron 
injections for his pain.

In a January 1996 statement, the veteran contended that he 
had experienced many problems of the last twenty years which 
ranged from severe headaches, back and neck pains, and many 
other problems which he believed were the direct result of 
his in-service motor vehicle accident.

The veteran subsequently underwent a VA orthopedic 
examination in November 1996, at which he described the 
circumstances of his in-service motor vehicle accident.  He 
also reported that he was treated at the VAMC in 1983 and 
1984 for headaches, was given medication for this once, had 
had an MRI, and was now treated by a chiropractor.  He 
reported that his headaches started two years after his 
injury.  He also indicated that as a result of this injury, 
his face hit the steering wheel and he lost consciousness for 
a time.  In addition, he reported that his neck started 
bothering him in September 1974, but he did not correlate the 
headaches and the neck pain.  

On examination of the joints, it was noted that the thumbs 
revealed no obvious swelling or deformity.  Also, his neck 
appeared to have full range of motion grossly, but it was 
noted that measurements were not taken.  Further, there was 
no crepitance of the neck, and no obvious headaches.  In 
addition, it was noted that X-rays taken of the right and 
left hands were normal, and that X-rays of the cervical spine 
showed no significant bony or articular pathology.  No neck, 
back, or headache disability was diagnosed following this 
examination.

Service connection was subsequently denied for headaches, 
back and neck pains by an April 1997 rating decision.  The RO 
found that there was no medical evidence available to 
indicate that these conditions actually incurred in service.  
Further, this rating decision also denied an increased rating 
for the service-connected left knee disability.

The record reflects that the veteran submitted a Notice of 
Disagreement to the denial of an increased rating for his 
left knee, but not to the denial of service connection for 
headaches, neck and back pains.  However, he did state in the 
Notice of Disagreement for his left knee that it frequently 
caused him to miss work as it would swell up and cause back 
problems.

VA medical records dated in November 1998 note that the 
veteran complained of chronic lower back pain which was 
getting worse, and left knee pain.  Assessment was low back 
pain and left knee pain.

By a June 1999 statement, the veteran requested that he be 
granted service connection for dental conditions due to 
injuries sustained in his in-service motor vehicle accident.  
In a July 1999 letter, the RO informed the veteran that his 
claim was not considered well grounded because treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea) and Vincent's 
stomatitis were not considered compensable disabilities.  
Therefore, the RO could not take any further action on the 
veteran's claim for compensation.  However, they did inform 
him that he could apply for VA medical treatment for any of 
these conditions.

The veteran underwent a VA orthopedic examination of his 
service-connected left knee in June 1999.  However, other 
than noting his blood pressure was 176/101, no pertinent 
findings were made regarding the issues currently on appeal.

By a May 2000 statement, the veteran submitted his claims of 
entitlement to service connection for a back disability; 
chest disability and arthritis of both thumbs due to his in-
service accident; problems with teeth which originated during 
service; neck problems and headaches due to his in-service 
accident; and hypertension.

The veteran's claims were subsequently denied by a September 
2000 rating decision.  As noted above, the veteran submitted 
a Notice of Disagreement to this decision in October 2000, 
and a Board remand directed that the RO readjudicate the case 
in light of the VCAA and promulgate a Statement of the Case.

Also in October 2000, the veteran underwent a new VA medical 
examination, which noted that the veteran's past medical 
history was significant, in part, for hypertension since 
2000; and episodic chest pain, benign after work-up in 1998.  
In addition, the veteran described his current left knee 
problems.  On examination, the veteran's blood pressure was 
noted as 124/70.  Oropharynx revealed multiple filled caries.  
Dentition was found to be good.  The neck was found to be 
supple with full range of motion, and no thyromegaly or 
lymphadenopathy.  Further, there was no carotid bruits or 
jugular venous distention (JVD).  Pulmonary evaluation was 
found to be essentially clear to auscultation in all lobes in 
the posterior chest.  Cardiac evaluation revealed S1, S2 
without murmur, click, rub or gallop.  Also, heart sounds 
were found to be even and regular.  Various findings were 
made with respect to the veteran's service-connected left 
knee disability, but he was found to have no other problems 
with his ankles, feet, shoulders, hands, or wrists.  
Diagnoses following examination included hypertension, 2000; 
and episodic chest pain with ultimately noncardiac in origin, 
1998.

Following the Board's remand, various VA outpatient treatment 
records were added to the file dated in 2001.  In January 
2001, the veteran was treated for complaints of low back 
pain, as well as pain going from the base of the neck into 
the thoracic spine.  Additionally, it was noted that he was 
there to have his blood pressure re-checked, which was noted 
as being 136/100.  Assessments included hypertension and back 
pain.  Subsequent records from February 2001 note that an MRI 
was performed on the veteran's back because of his intense 
concern that he had something wrong.  It was noted that the 
MRI did show some mild degenerative changes, but there was no 
herniated disc present.  Blood pressure was noted as 132/84.  
Assessments included stable hypertension and stable low back 
pain.  Further, records from November 2001 note that the 
January 2001 MRI of the lumbar spine revealed mild degree of 
degenerative disc disease; no indication of herniated disc; 
no significant encroachment to the central spinal canal; and 
that neural foramina was essentially within normal limits.

In various statements, including his Substantive Appeal, the 
veteran contended that his service medical records did show 
that he sustained injuries to his left leg, chest, back, 
neck, thumbs, lips, and teeth, but that these records were 
either lost by VA or the military.  He also contended that he 
had had chronic pain in his leg, back, and neck over the 
years, as well as severe headaches.  Further, he contended 
that in recent years he had developed arthritis pain in his 
thumbs, as well as pain in his chest.

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4));see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

VA regulations also provide that certain conditions, such as 
arthritis and hypertension, manifested to a compensable 
degree within one year after separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's dental claim, the law provides 
that service connection will be granted for a disease or 
injury of the individual teeth and investing tissues, shown 
by the evidence to have been incurred in or aggravated by 
service.  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. § 
3.381(b) (2001); compare 38 C.F.R. § 3.381(a) (1998).

The determination of dental disorder due to in-service trauma 
is significant in that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.).  
For the purposes of determining eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); see also 38 C.F.R. § 3.306(b)(1) [The 
usual effects of surgery performed to ameliorate a condition 
incurred before service, including poorly functioning parts, 
will not be considered service connected unless the disease 
or injury is otherwise aggravated by service.]. 

As alluded to, VA laws applicable to service connection for 
dental disorders have been revised, effective June 8, 1999.  
64 Fed. Reg. 30,392 (June 8, 1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment in accordance with other provisions of 
applicable regulation. 38 C.F.R. § 4.149 (1998); compare 38 
C.F.R. § 3.381(a) (2000) (Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as otherwise provided by 
applicable regulation).  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  38 C.F.R. § 3.381(c) 
(2000).

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II(a) dental treatment is provided, without 
restrictions as to the number of treatment episodes or timely 
application, for a service-connected noncompensable dental 
condition due to a combat wound or other service trauma.  38 
C.F.R. § 17.161(c)(2001).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a chest disability, hypertension, a 
bilateral thumb disability, or residuals of a dental injury.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the VCAA which became law on November 
9, 2000.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. At 2099-2100 ; see 
also Karnas, supra.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran has undergone several VA 
medical examinations.  For the reasons stated below, the 
Board finds that an additional medical examination or opinion 
is not warranted based on the facts of this case.  In 
addition, the RO advised the veteran of the evidence 
necessary to substantiate his claims by various documents, 
including correspondence dated in August 2000 and March 2001, 
as well as the November 2001 Statement of the Case.  The 
Board notes that both the March 2001 correspondence and the 
November 2001 Statement of the Case specifically addressed 
the applicability of the VCAA to the facts of this case.  
Further, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  The Board acknowledges that the 
veteran's original claim folder was lost, and had to be 
rebuilt.  However, the record reflects that the original 
claims folder was subsequently discovered.  In addition, the 
RO requested additional service medical records for the 
veteran in October 1996, but the National Personnel Records 
Center (NPRC) responded that the available records had 
already been provided to VA, and that no additional medical 
records were found.  Moreover, the RO sent multiple requests 
for records to medical care providers identified by the 
veteran in November 2001, but no response appears to have 
been made to any of these requests.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
While the veteran is qualified as a lay person to describe 
his symptomatology, he is not qualified to diagnose an 
underlying condition or provide a competent medical opinion 
regarding the etiology thereof.

The Board notes that nothing on file shows that the veteran 
was diagnosed with hypertension, nor arthritis of the thumbs, 
either during service or within the first post-service year.  
In fact, the October 2000 VA medical examination indicates 
that the veteran's hypertension was incurred in 2000.  
Moreover, while the veteran complained of arthritis pain in 
his thumbs, the record does not appear to contain an actual 
medical diagnosis of such a disability.  Accordingly, the 
veteran is not entitled to a grant of service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The record clearly shows that the veteran was involved in a 
motor vehicle accident in 1974 while on active duty, and it 
has been determined that this accident occurred in the line 
of duty.  Although the only injury specifically noted in the 
service medical records was to the veteran's left knee, he 
stated on the July 1980 Report of Accidental Injury that he 
also injured his lip, teeth, chest, and right thumb.  
However, examinations performed after the 1974 motor vehicle 
accident failed to show any residuals of these latter 
injuries.  Specifically, the 1975 separation examination and 
an April 1980 VA compensation examination failed to show lip, 
dental, chest, or right thumb disabilities.  Subsequent 
examinations were negative for an assessment of lip dental, 
chest, or right thumb disabilities attributable to in-service 
trauma.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran has current 
disabilities of the chest, thumbs, teeth, or hypertension as 
a result of these injuries, or any other incident of service.

The Board notes that there does not appear to be objective 
medical evidence on file that the veteran even has a 
bilateral thumb disability, or residuals of dental trauma.  
As already stated, while the veteran has complained of 
arthritis in the thumbs, there does not appear to be a 
competent medical diagnosis of such on file.  For example, no 
thumb or teeth disability was diagnosed on the April 1980 VA 
medical examination; the November 1996 VA orthopedic 
examination found no obvious swelling or deformity of the 
thumbs, and X-rays of both hands were normal; and the October 
2000 VA medical examination found no problems with the hands 
or wrists, and that dentition was good.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Even if the Board were to find that the veteran does have a 
bilateral thumb disability and a dental disorder, he would 
still not be entitled to a grant of service connection for 
these disabilities, because, as with the hypertension and 
chest claims, the evidence does not show that they are 
causally related to service.

No chest, thumb, or dental disability is shown on the 
veteran's October 1975 separation examination, nor was 
hypertension.  In fact, the veteran's neck, heart, chest, 
upper extremities, and spine were all clinically evaluated as 
normal.  Thus, any injuries the veteran may have sustained to 
the chest, teeth, and hands, as a result of his in-service 
motor vehicle accident apparently resolved by the time of his 
discharge from service.  Further, the Board notes that there 
was no objective findings of the claimed disabilities on the 
April 1980 VA medical examination.  

The first indication of hypertension and a chest disability 
were on the October 2000 VA medical examination.  As noted 
above, this examination diagnosed both hypertension, and 
episodic chest pain that was noncardiac in origin.  However, 
this examination indicated that these disabilities originated 
in 2000 and 1998, respectively.  In short, the medical 
evidence reflects that both disabilities began many years 
after service.  Moreover, there is no objective medical 
evidence which tends to relate these disabilities, nor the 
claimed thumb and dental disabilities, to service.

In summary, while the veteran claims that he sustained 
multiple injuries as a result of an in-service motor vehicle 
accident, the only chronic disability diagnosed at the time 
of separation from service was residuals of a left patella 
fracture; there was no finding of hypertension, nor 
disabilities of the chest, thumbs, and/or teeth on an April 
1980 VA medical examination; there is no objective medical 
evidence on file of thumb impairment or residuals of dental 
trauma; the medical evidence indicates that both the 
veteran's hypertension and recurrent chest pain began many 
years after service; and there is no competent medical 
opinion on file which links any of the claimed disabilities 
to service.  Based on the foregoing, the Board concludes that 
the preponderance of the evidence is against these claims, 
and that the facts of this case does not warrant additional 
development to include further medical examination or 
opinion.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); 66 Fed. Reg. at 45,626-45,627, 45,631 (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4));see also 
Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a chest disability, hypertension, a 
bilateral thumb disability, and residuals of a dental injury.  
Accordingly, these claims must be denied.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  New and Material Evidence

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, as with the service connection 
claims, a review of the record does not show that the veteran 
has identified any pertinent evidence that has not been 
obtained or requested by the RO.  Further, to the extent that 
VA has a duty to notify, the Board notes that the RO advised 
the veteran of the evidence necessary to substantiate his 
claim, including the standard for "new and material 
evidence" under 38 C.F.R. § 3.156(a) by the November 2001 
Statement of the Case.  Moreover, the Statement of the Case 
indicated to the veteran that the RO would request evidence 
from any source he identified, and the RO sent out various 
requests for evidence that same month, but no response 
appears to have been received.  Accordingly, the Board 
concludes that any duty to assist and duty to notify in the 
instant case has been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's claims of service connection for headaches, nor a 
back and neck disability.

As mentioned above, service connection was previously denied 
for headaches, as well as neck and back pains, by the April 
1997 rating decision because the evidence did not show that 
they were incurred in service.

The evidence submitted to reopen the veteran's claims include 
his own statements that these disabilities are causally 
related to his in-service motor vehicle accident.  However, 
the veteran made similar contentions at the time of the last 
prior denial in April 1997.  Thus, this evidence is 
cumulative and redundant of that previously on file.  See 
38 C.F.R. § 3.156(a).

The additional medical evidence notes complaints of 
headaches, back and neck pains.  In addition, there is 
medical evidence of degenerative changes to the veteran's 
spine.  However, such evidence was on file at the time of the 
April 1997 rating decision, including the December 1991 spine 
X-ray and the November 1996 VA orthopedic examination.  While 
the additional medical evidence is "new" to the extent it 
was not on file at the time of the last prior denial, these 
records pertain to the current severity of the claimed 
disabilities, and do not address the etiology thereof.  
Consequently, this evidence is cumulative and redundant of 
that previously of record, and does not contribute to a 
"more complete picture" of the circumstances surrounding 
the origin of these disabilities.

There being no other evidence submitted in support of the 
veteran's request to reopen, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matters under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
headaches, and/or a neck and back disability.  Accordingly, 
the Board concludes that new and material evidence has not 
been presented pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as 
the veteran has not submitted new and material evidence in 
support of his request to reopen, the Board does not have 
jurisdiction to consider these claims or to order additional 
development.  See Barnett, supra.


ORDER

Entitlement to service connection for a chest disability, 
hypertension, a bilateral thumb disability, and residuals of 
a dental injury is denied.

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for 
headaches, and/or a neck and back disability, the benefit 
sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

